Citation Nr: 0730859	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for hepatitis C.  

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In February 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of hepatitis C and service is not of record.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision    

During the October 2006 hearing, the veteran testified that 
he was diagnosed with hepatitis C during his military 
service.  He explained that his viral hepatitis originated in 
service, and he has received treatment for his condition 
since service.  The veteran attributes his hepatitis C to his 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
hepatitis C, as stated in the April 2006 VA examination 
report.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement to 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Review of the 
veteran's service medical records indicate that the veteran 
was hospitalized in November 1974 for viral hepatitis.  The 
treatment note states that the veteran was hospitalized for 
approximately three days and was placed on light duty profile 
for two weeks thereafter.  The Board notes that a November 
1974 clinical record cover sheet indicates the veteran's 
diagnosis of viral hepatitis along with an indication of 
"[n]o history of drug abuse."  However, a July 1975 sick 
call note states that the veteran entered rehabilitation for 
heroin abuse.  An expiration of term of service (ETS) 
examination conducted in October 1975 reflected a normal 
abdomen and viscera.  

Post service treatment records reflect continuing complaints 
and treatment for hepatitis C.  The Board notes that a 
December 2002 VA outpatient treatment record states that the 
veteran's risk factors for the hepatitis C virus included the 
use of intravenous (IV) drug abuse between 1973 and 1976, 
receiving a tattoo between 1974 and 1975, and a history of 
excessive alcohol intake between 1973 and 2001.  In his 
December 2004 hepatitis questionnaire, the veteran admitted 
to using intravenous drugs and needles for heroin use while 
on active duty.  Subsequently thereafter, the veteran stated 
in a January 2005 personal statement that he did not use 
intravenous drugs or needles.  He explained that he only 
smoked heroin during service and never used needles during or 
after service.  The veteran indicated that due to a recent 
head injury, he answered in error on the December 2004 
questionnaire.  

In April 2006, the veteran was afforded a VA examination for 
his hepatitis C.  During the examination, the veteran 
admitted to smoking one pack of cigarettes a day for twenty-
two years, but recently quit approximately fifteen years ago.  
The veteran stated that he also consumed alcohol and snorted 
heroin once during service, but denied a history of 
intravenous drug use.  He admitted to having a tattoo placed 
on his left forearm in 1973 by a buddy, but stated that clean 
needles were used each time.  Upon a review of the claims 
file, the examiner noted the veteran's diagnosis of viral 
hepatitis during his military service and acknowledged the VA 
outpatient treatment records that list intravenous drug use 
and tattoos as risk factors for the hepatitis C virus.  The 
examiner diagnosed the veteran with hepatitis C and opined 
that his hepatitis C is more likely than not secondary to IV 
drug use since his usage has been documented on several 
occasions in the past.  The examiner further added that the 
veteran's viral hepatitis diagnosed during his military 
service is not related to his current diagnosis of hepatitis 
C.  

The Board notes that in a February 2005 VA outpatient 
treatment record, the veteran requested a written letter from 
the VA outpatient treatment facility stating that his 
hepatitis C is related to his military service.  The 
treatment record states that the veteran did contract 
hepatitis, but indicated that "there is no way of knowing if 
he contracted Hep C . . . . [t]he chance is there, but the 
probability is unknown."  

The record contains two medical opinions which address 
whether the veteran's hepatitis C was incurred during 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board does consider the February 2005 VA outpatient 
treatment statement to be competent medical evidence; 
however, the April 2006 VA examiner's opinion is highly 
probative.  The February 2005 VA outpatient treatment note is 
inconclusive.  Specifically, it states that there is no way 
of knowing if the veteran contracted hepatitis C during 
service and "[w]ith the number of Viet[n]am veterans who 
have hepatitis C, suspicion does arise that the illness may 
be military related."  The Court has held on numerous 
occasions that medical opinions which are speculative, 
general, or inconclusive in nature are of little, if any, 
probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Sacks v. West, 11 Vet. App. 314, 316-7 (1998); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The February 2005 VA medical opinion 
does not state whether the veteran's hepatitis C was caused 
by his active service, whereas, the VA examiner's opinion 
specifically states that the veteran's hepatitis C was caused 
by intravenous drug use.  The VA examiner's opinion was also 
based on an objective review of the claims file after 
examining the veteran.  In addition to the foregoing, the 
Board notes that service connection cannot be granted for 
substance abuse pursuant to the provisions which prohibit 
service connection for willful misconduct, which includes the 
abuse of alcohol and drugs.  See 38 C.F.R. § 3.301(b)(c) 
(2007).  Thus, there is no competent evidence in the claims 
file to balance the April 2006 opinion.  

The Board notes that during the October 2006 hearing, the 
veteran asserted that the April 2006 VA medical opinion is 
based on records from another veteran with the same social 
security number.  While the Board acknowledges the veteran's 
contentions, there is no indication in the claims file that 
there are additional records associated with the claims file 
that do not belong to the veteran or that the VA examiner 
based his opinion on medical evidence not belonging to the 
veteran.  Therefore, the Board finds that the VA medical 
opinion is adequate as it is based upon the veteran's medical 
history.

The Board is aware of the veteran's contentions that his 
hepatitis C is somehow etiologically related to service.  The 
Board is also aware of the veteran's statements from his 
relatives which state that the veteran has never used illegal 
drugs.  The veteran's and his lay statements are of little or 
no probative value however.  First, competent medical 
evidence is required in order to grant service connection for 
this claim.  The veteran as a lay person does not possess the 
required knowledge, skill, experience, training, or education 
to etiologically relate his disorder to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Second, although the lay statements assert that the veteran 
did not use illegal drugs, those statements are inconsistent 
with the objective medical reports of record.    

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2002 and December 2005 letters sent 
to the veteran.  In both letters, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the April 
2003 rating decision, the veteran has not been prejudiced, as 
the claim of entitlement to service connection for hepatitis 
C is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from November 2001 
to February 2006, and private medical records dated April 
2005 to June 2005.  The veteran was also provided a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


